Exhibit 10.2 NON-QUALIFIED STOCK OPTION AWARD OF HEALTH DISCOVERY CORPORATION THIS NON-QUALIFIED STOCK OPTION AWARD (the “Award”) is made as of the Grant Date by HEALTH DISCOVERY CORPORATION, a corporation organized under the laws of the State of Georgia (the “Company”) to R. Scott Tobin (the “Optionee”). Upon and subject to the Terms and Conditions attached hereto and incorporated herein by reference, the Company hereby awards as of the Grant Date to Optionee a non-qualified stock option (the “Option”), as described below, to purchase the Option Shares. Capitalized terms used but not defined herein have the meanings ascribed to them in the Terms and Conditions. A. Grant Date:April 29, 2009. B. Type of Option:Non-Qualified Stock Option. C. Plan under which Option is granted:This Award is not granted under or pursuant to any plan. D. Option Shares:All or any part of 4,500,000 shares of the Company’s common stock (the “Common Stock”), subject to adjustment as provided in the attached Terms and Conditions. E. Exercise Price:$0.08 per share, subject to adjustment as provided in the attached Terms and Conditions.The Exercise Price is, in the judgment of the Board of Directors, not less than 100% of the Fair Market Value of a share of Common Stock on the Grant Date. F. Option Period: The Option may be exercised only during the Option Period which commences on the Grant Date and ends on the earliest of (a)the tenth (10th) anniversary of the Grant Date; (b)three (3) months following the date of the Optionee’s termination of employment with the Company and all Affiliates for any reason other than by the Company for Cause; or (c)the date of the Optionee’s termination of employment with the Company or an Affiliate for Cause; provided, however, that the Option may be exercised as to no more than the vested Option Shares determined pursuant to the Vesting Schedule.Note that other restrictions to exercising the Option, as described in the attached Terms and Conditions, may apply. G. Vesting Schedule:The Shares shall become vested in accordance with Schedule 1. IN WITNESS WHEREOF, the parties have executed and sealed this Award as of the Grant Date set forth above. OPTIONEE HEALTH DISCOVERY CORPORATION /s/ R. Scott Tobin By: /s/ Stephen D. Barnhill Title: Director TERMS AND CONDITIONS TO THE NON-QUALIFIED STOCK OPTION AWARD OF
